Citation Nr: 0632236	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for left foot 
impairment, currently rated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for right foot 
impairment, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran had active military service from September 1969 
to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The record shows that the veteran's 
fifth motion for extension of time was granted by the Board 
in January 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  The 
original denial in this case is from an April 2002 rating 
decision from the RO.  The veteran appealed this decision in 
April 2003 and was issued a statement of the case (SOC) dated 
in August 2003.  Following the issuance of the SOC, the 
veteran submitted numerous facsimiles with pertinent evidence 
to the Board.  One facsimile dated in August 2006 included an 
August 2006 surgical report involving both feet.  
In Disabled Am. Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003), the Federal Circuit 
Court emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the AOJ/RO for initial consideration and 
without having to obtain the veteran's waiver.  

The Board cannot decide claims where the veteran submitted 
additional pertinent information that has not first been 
considered by the RO and issued a supplemental statement of 
the case, or has not included a waiver from the veteran of 
initial consideration by the RO.  The August 2006 facsimile 
did not include a waiver of initial consideration of such 
evidence by the RO.  In addition, a SSOC from the RO was not 
issued following receipt of this information.  As such, the 
Board must remand based on the medical evidence submitted in 
the facsimile. Id.       

In addition, a new VA examination is required in order to 
determine the current severity of the bilateral foot 
impairment.  The record shows that the most recent VA 
examination was performed in July 2001, or over 5 years prior 
to the date of this remand.  The findings from that report 
are too remote to provide a basis for determining the 
severity of the veteran's bilateral foot impairment, 
especially with the fact that the veteran has had recent foot 
surgery.  As such, a new VA examination is required before 
adjudication on the merits.  38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for a VA examination to ascertain the 
nature, extent, and current severity of 
her left and right foot disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examination must include 
complete range of motion studies.  All 
other indicated studies should be 
accomplished.

The examiner should determine whether the 
left and right feet exhibit weakened 
movement, instability, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

The record also shows that the veteran has 
diabetes mellitus with peripheral 
neuropathy.  When considering the current 
severity of the veteran's bilateral foot 
disabilities, the examiner is asked to 
distinguish the symptoms due to the 
diabetes mellitus with peripheral 
neuropathy from the symptoms as a result 
of original service-connected injuries, if 
possible.  The examiner should also 
express an opinion as to whether the 
veteran's diabetes mellitus with 
peripheral neuropathy is at least as 
likely as not due to his service-connected 
bilateral foot disability.    

Explanation for all opinions should be 
provided; including a discussion of 
evidence relied on for opinions.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file, including the new 
evidence submitted by the veteran, and re- 
adjudicate the veteran's increased 
evaluation claims.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



